                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA

 v.                                               Criminal Action No. 1:19-cr-10335-DJC

 TANMAYA KABRA,

        Defendant


                 DEFENDANT’S MOTION TO MODIFY
CONDITIONS OF PRE-TRIAL RELEASE TO FOLLOW PROBATION’S STEP-DOWN
      PROCEDURE FROM GPS TO RADIO FREQUENCY MONITORING

       Defendant Tanmaya Kabra (“Mr. Kabra”), respectfully requests that the Court modify the

conditions of his pre-trial release which currently require a GPS monitor with curfew from 10:00

pm to 7:00 am on weekdays and 5:00 pm to 9:00 am on weekends to (1) now require a curfew

from 10:00 pm to 6:00 am, 7 days a week and (2) a Radio Frequency (“RF”) monitor as opposed

to a GPS monitor. The Defendant asks that the Probation Department continue to have the

authority to make additional accommodations as necessary.

       Mr. Kabra was released from pre-trial detention on October 3, 2019. Since then, he has

complied with his conditions of release.      On December 26, 2019, with the assent of the

government, his conditions were amended to include a curfew as described above to accommodate

his work schedule. Mr. Kabra has been compliant with his current curfew since it was imposed in

December and now seeks to modify the curfew from 10:00 pm to 6:00 am, 7 days a week. This

modification will continue to permit Mr. Kabra to work late and on weekends when so required,

visit client offices as necessary, and accommodate the needs of his dog to go out earlier than 7:00

am or later than 5:00 pm on the weekends.
       Mr. Kabra has been wearing a GPS ankle monitor since his release in October. The current

unit has been malfunctioning producing unreliable results. This obviously causes undue stress and

anxiety for Mr. Kabra, not to mention the additional man hours for the Probation Department. The

United States Probation Office will have to replace the malfunctioning bracelet regardless of the

outcome of this motion. Due to this, and the fact that Defendant has been compliant on GPS for

nine months without incident, the Probation Department has recommended replacing his current

GPS monitor with an RF monitor. The RF monitor which tracks Mr. Kabra’s entry and exit from

his residence is more than adequate to ensure his continued compliance with the conditions of

release. Senior U.S. Probation Officer Marlenny Ramdehal has informed Defendant’s counsel that

the Probation Department assents to a step down to RF monitor with a curfew from 9:00 pm to

6:00 am, 7 days a week. As noted, Defendant seeks a curfew beginning at 10:00 pm, instead of

9:00 pm.

       Accordingly, Mr. Kabra respectfully requests that this Court modify his conditions of

release to allow him to step down to a RF monitor as opposed to a GPS monitor with a curfew of

10:00 pm to 6:00 am, 7 days a week with the Probation Department having the authority to make

additional accommodations as necessary.

       Undersigned counsel has conferred with AUSA Christopher Looney who has advised that,

notwithstanding the position of the Probation Department, the government is not prepared to assent

to this motion.




                                                2
Dated: July 2, 2020

                                                     Respectfully Submitted,

                                                     TANMAYA KABRA

                                                     By his attorneys

                                                     /s/ Mark A. Berthiaume
                                                     Mark A. Berthiaume (BBO #041715)
                                                     E-mail: berthiaumem@gtlaw.com
                                                     Angela C. Bunnell (BBO #690429)
                                                     E-mail: bunnella@gtlaw.com
                                                     GREENBERG TRAURIG, LLP
                                                     One International Place, 20th Floor
                                                     Boston, MA 02110
                                                     (617) 310-6000
                                                     (617) 310-6001 (fax)


                                CERTIFICATE OF SERVICE

       I hereby certify that on July 2, 2020, I electronically filed the foregoing document with the

United States District Court, District of Massachusetts by via the CM/ECF system. I further certify

that on July 2, 2020, I served a copy of the foregoing document on all parties or their counsel.


                                              /s/ Mark A. Berthiaume
                                              Mark A. Berthiaume




                                                 3
